Exhibit 99.1 PRESS RELEASE July 31, 2007 For Immediate Release For Further Information Contact: Michael W. Dosland President and Chief Executive Officer First Federal Bankshares, Inc. 329 Pierce Street, P.O. Box 897 Sioux City, IA51102 712.277.0222 FIRST FEDERAL BANKSHARES, INC. ANNOUNCES EARNINGS AND DECLARES DIVIDEND Sioux City, Iowa.First Federal Bankshares, Inc. (the “Company”) (Nasdaq Global Market – “FFSX”), the parent company of First Federal Bank (the “Bank”) reported net income for the twelve months ended June 30, 2007, of $3.07 million, or $0.92 per diluted share, compared to $3.33 million, or $0.98 per diluted share, for the twelve months ended June 30, 2006.For the three months ended June 30, 2007, net income was $670,000, or $0.20 per diluted share, compared to $743,000, or $0.22 per diluted share, in the same quarter last year. First Federal’s fourth quarter annualized return on average equity (ROE) was 3.81% compared to 4.31% for the same period a year ago.Annualized return on average assets (ROA) for the quarter was 0.42% compared to 0.50% twelve months prior.Year-to-date, ROE was 4.39% compared to 4.75% a year ago, while ROA was 0.50% compared to 0.57% for the same period last year.At June 30, 2007, stock holders equity totaled $70.3 million or $20.72 per share. As previously reported, earnings for the twelve month period include a $510,000 or $0.15 per diluted share after-tax gain related to the Company’s previously announced sale of substantially all the assets of its title search and abstract continuation business in northwest Iowa.Excluding this impact net income for the twelve months ended June 30, 2007, would have been $2.56 million.Diluted earnings per share, ROA, and ROE would have been $0.77, 0.42%, and 3.66%, respectively. The change in year over year net income was impacted by a decline in net interest income of $1.3 million and an increase in non-interest expense of $1.2 million.These two factors were offset by a $1.3 million decline in provision for loan losses during the twelve months ended June 30, 2007, as compared to the previous twelve month period.The change in net income for the quarter as compared to the same quarter last year was impacted by an increase of non-interest expense of $0.6 million and a decrease of net interest income of $0.3 million.These factors were offset by a decrease in provision expense of $0.8 million. Net interest income for the three months and twelve months ended June 30, 2007, totaled $4.1 million and $15.9 million, respectively, compared to $4.4 million and $17.2 million for the same periods in 2006.The net interest margin declined 38 basis points to 2.90% for the twelve months ended June 30, 2007.For the three months ended June 30, 2007, the Company’s net interest margin was 2.83%, compared to 3.27% during the same period last year.The decline in the net interest margin is due to the cost of interest-bearing liabilities increasing more rapidly than yields on interest-earning assets. In addition, loan growth has slowed dramatically relative to the previous year, which has had an adverse impact on asset mix and the overall yield on earning assets.These developments were partially offset by the purchase of $50.0 million of floating-rate trust preferred securities.These purchases were funded by short-term brokered certificates of deposit at an after-tax annualized return on assets of approximately 1.00%. Despite the decline in net interest margin relative to the previous year periods, the margin improved four basis points from 2.79% in the quarter ended March 31, 2007.The increase from quarter to quarter was due to asset yields rising faster than deposit costs.During the most recent quarter the Company lowered the rate it pays on certain variable-rate deposit products and declined to offer special rates on its certificates of deposits. Michael Dosland, President and Chief Executive Officer, commented, “The flat to inverted yield curve continues to challenge the Company.Recently, we have seen some relief in the U.S. Treasury markets, which stabilized our margins in the fourth quarter as compared to the third quarter.”Dosland added, “In addition, since the current yield environment has been in place for over a year, our deposit costs have almost fully repriced.As a result, we expect our net interest margin, to stabilize at or near current levels assuming there is no significant change in the rate environment in the near term.” Non-interest expense for the twelve months ended June 30, 2007, increased $1.2 million or 7.2% over the same period last year.The increase in expense is due in part to annual merit increases and increases in the number of employees.The number of full-time equivalent employees of the Bank was 185 as of June 30, 2007, compared to 183 at the same time last year.In addition, professional, insurance, and regulatory expense increased due to consulting and legal fees associated with the Bank’s new brand and image campaign.Other expenses also increased due to increased personnel recruiting fees and a $40,000 loss on the disposal of a foreclosed property.The Company also expensed the remainder of an employment and non-compete contract to a former executive manager.For the three months ended June 30, 2007, non-interest expense increased $561,000 or 13.6% over the same period last year.In addition to the aforementioned explanations, the prior year’s quarterly number included an expense reversal of $160,000 related to year end bonuses. The provision for loan losses for the quarter and twelve months ended June 30, 2007, was $13,000 and $547,000, respectively, as compared to $850,000 and $1.9 million for the comparable periods ended June 30, 2006.Provision expense in fiscal year 2006 was affected by the recognition of significant losses related to loans that are no longer recorded on the books of the Company.In addition, the Company also experienced significant loan growth in that period which warranted an increase in its allowance for loan losses. During the 2007 fiscal year, the Company completed the sale of $11.6 million of non-performing and classified loans.As a result of this sale, improved credit quality, and an overall decline in the size of the portfolio, the Company significantly reduced the level of its allowance for loan losses in fiscal year 2007.Management believes the current level of allowance for loan loss is adequate. Non-performing loans decreased by $5.3 million, or 81%, to $1.2 million at June 30, 2007, from $6.5 million at June 30, 2006.The decrease was due in part to the aforementioned loan sale.Over 30% of the Company’s non-performing loans at June 30, 2007, are related to one loan relationship.In 2002, the Bank purchased a $0.5 million participation of a $3.2 million loan to a private golf and social club.The loan was paying as agreed until December 2006.At that time the borrower notified the bank group of a significant operating shortfall.The bank group continues to work with the borrower to resolve the situation.Management believes this loan is adequately 2 secured by the underlying collateral, which consists primarily of real estate and to a lesser degree accounts receivable and equipment.No loss is expected at this time.However, there can be no assurances. During the fourth quarter, a $1.8 million loan for the purpose of constructing a senior housing facility located in a metropolitan area in Minnesota was transferred to real estate in the process of foreclosure (“Other Assets” on the Company’s balance sheet).A recent appraisal of the property exceeds the loan exposure.As a result, no loss is expected on the disposal of the property. However, there can be no assurances. Non-interest income totaled $1.5 million for the three months ended June 30, 2007, compared to $1.6 million for the three months ended June 30, 2006.The decrease was primarily attributable to a decrease in service fees on deposits.This was due to the elimination of fees on internet banking services and decreased income in overdraft fees related to the implementation of an overdraft protection product.These changes were driven by competitive forces in the Bank’s market areas. For the twelve months ended June 30, 2007 and 2006, non-interest income totaled $5.8 million.The Company recognized gains on a real estate development project of $105,000 for the twelve month period ended June 30, 2007.During the same period in the previous year the Company’s real estate development subsidiary completed a previous project and recorded a loss of $222,000.Offsetting the impact of this change was a $38,000 decrease in service charges on deposits, a $60,000 decrease in service charges on loans, and a $40,000 decrease in the gain on sale of loans.These declines were primarily due to an increase in interest rates over the past year, which caused a corresponding reduction in loan prepayments and mortgage loan production.In addition, gain on the sale of investments decreased $189,000 due to the sale in the prior year of another financial institution’s stock. Total assets increased by $33.3 million, or 5.4%, to $645.8 million at June 30, 2007, from $612.5 million at June 30, 2006.Deposits totaled $507.9 million, an increase of $61.8 million, or 13.8% over the previous year.The increase in assets and deposits is primarily due to the aforementioned purchase of $50 million of trust preferred securities that were funded by short-term brokered certificates of deposit. Dividend Declared On July 19, 2007, the Board of Directors of First Federal Bankshares, Inc. declared a quarterly cash dividend of $0.105 per share for the fourth quarter of the 2007 fiscal year. The dividend is payable on August 31, 2007 to stockholders of record on August 17, 2007. Other Matters As previously announced, the Bank will change its name from First Federal Bank to Vantus Bank as of September 4, 2007.Dosland commented, “We are excited about the change and feel that our new name will differentiate us from our competitors and reflect the unique value and service we offer our customers.”Dosland added, “The new name will also reduce the confusion we experience with other First Federals in our market areas.”The Company estimates that over the next six months it will incur costs of approximately $0.8 million associated with the name change.Costs include but are not limited to new signage, advertising, consulting fees, and the replacement of brochures and stationary.The name change will have no effect on First Federal Bankshares, Inc., or its NASDAQ ticker symbol “FFSX.” During the most recent quarter, the Company completed the purchase of two parcels of land in the northern and southern sections of Ankeny, Iowa, a fast-growing community north of Des Moines. 3 Management expects these locations will afford additional opportunities for retail, mortgage, and business banking development.The Company expects to begin construction of a full-service office at the southern location in August of 2007 that is expected to open in early 2008.Plans to construct on the northern site have not been finalized at his time.The Company continues to search for additional locations for full-service offices in the fast growing Des Moines metro area. About First Federal Bank The Company’s banking subsidiary, First Federal Bank, is headquartered in Sioux City, Iowa.Founded in 1923, First Federal is a community bank serving business and consumers in seven full-service offices in northwest Iowa, a full-service office in South Sioux City, Nebraska, and five full-service offices in central Iowa, including two in the Des Moines market area. Certain matters in the press release are “forward looking statements” intended to qualify for the safe harbor from liability as established by the Private Securities Litigation Reform Act of 1995.Such forward looking statements include words and phrases such as “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “intends to,” or similar expressions.Similarly statements that describe First Federal’s future plans, objectives, or goals are forward-looking statements.First Federal wishes to caution the readers not to place undue reliance on any such forward-looking statements, which speak only as of the date of the press release, and to advise readers that various factors could affect First Federal’s financial performance and could cause results for future periods to differ materially from those anticipated or projected.Such factors include, but are not limited to: (i) general market interest rates, (ii) general economic conditions, (iii) legislative/regulatory changes, (iv) monetary and fiscal policies of the U.S. Treasury and Federal Reserve, (v) changes in the quality or composition of First Federal’s loan and investment portfolios, (vi) demand for loan products, (vii) deposit flow, (viii) competition, (ix) demand for financial services in First Federal’s markets and (x) changes in accounting principles, policies, or guidelines. 4 FIRST FEDERAL BANKSHARES, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, June 30, (Dollars in thousands, except per share amounts) 2007 2006 ASSETS Cash and cash equivalents $ 25,738 $ 39,905 Securities available-for-sale, at fair value 122,309 47,320 Securities held-to-maturity, at cost 9,549 13,077 Loans receivable, net 430,085 457,029 Office property and equipment, net 16,205 12,545 Federal Home Loan Bank stock, at cost 3,560 5,162 Accrued interest receivable 2,940 2,628 Goodwill 18,417 18,417 Other assets 17,014 16,452 Total assets $ 645,817 $ 612,535 LIABILITIES Deposits $ 507,865 $ 446,056 Advances from FHLB and other borrowings 62,202 92,753 Advance payments by borrowers for taxes and insurance 916 977 Accrued interest payable 2,691 2,038 Accrued expenses and other liabilities 1,888 2,387 Total liabilities 575,562 544,211 STOCKHOLDERS' EQUITY Common stock, $.01 par value 51 50 Additional paid-in capital 39,230 38,293 Retained earnings, substantially restricted 58,704 57,014 Treasury stock, at cost (26,886 ) (25,921 ) Accumulated other comprehensive income (loss) (179 ) (326 ) Unearned ESOP (665 ) (786 ) Total stockholders' equity 70,255 68,324 Total liabilities and stockholders' equity $ 645,817 $ 612,535 Actual number of shares outstanding at end of period, net of treasury stock 3,389,971 3,380,109 Average shares outstanding used to compute: Basic earnings per share 3,316,774 3,366,086 Diluted earnings per share 3,329,162 3,417,367 Shareholders' equity to total assets 10.88 % 11.15 % Book value per share $ 20.72 $ 20.21 5 FIRST FEDERAL BANKSHARES, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended Twelve months ended June 30, June 30, (Dollars in thousands, except per share amounts) 2007 2006 2007 2006 Interest on loans $ 7,333 $ 7,623 $ 29,845 $ 29,252 Interest on investment securities 2,136 733 5,465 2,742 Interest on deposits 148 130 465 300 Total interest income 9,617 8,486 35,775 32,294 Interest on deposit liabilities 4,670 3,054 16,059 10,591 Interest on borrowings 861 1,085 3,819 4,505 Total interest expense 5,531 4,139 19,878 15,096 Net interest income 4,086 4,347 15,897 17,198 Provision for loan losses 13 850 547 1,920 Net interest income after provision 4,073 3,497 15,350 15,278 Service charges on deposit accounts 715 798 3,078 3,116 Service charges on loans 85 97 305 365 Gain (loss) on sale of real estate held for development 30 20 105 (222 ) Gain on sale of investments 14 - 14 203 Gain on sale of loans 138 168 619 658 Other income 493 468 1,675 1,659 Total non-interest income 1,475 1,551 5,796 5,779 Compensation and benefits 2,691 2,380 10,226 9,646 Office property and equipment 735 706 2,851 2,821 Data processing, ATM and debit card transaction costs and other item processing expense 265 241 1,006 982 Professional, insurance and regulatory expense 340 246 1,150 1,026 Advertising, donations and public relations 175 182 719 718 Communications, postage and office supplies 201 194 815 790 Other expense 293 190 1,160 738 Total non-interest expense 4,700 4,139 17,927 16,721 Income from continuing operations before income taxes 848 909 3,219 4,336 Income tax expense 178 211 739 1,147 Income from continuing operations 670 698 2,480 3,189 Income from discontinued operations, net of tax (including gain on disposal of $510, net of tax, in 2007) - 45 589 143 Net income $ 670 $ 743 $ 3,069 $ 3,332 Per share information: Basic earnings per share: Income from continuing operations $ 0.20 $ 0.22 $ 0.75 $ 0.95 Income from discontinued operations - 0.01 0.18 0.04 Net income per share $ 0.20 $ 0.23 $ 0.93 $ 0.99 Diluted earnings per share: Income from continuing operations $ 0.20 $ 0.21 $ 0.74 $ 0.94 Income from discontinued operations - 0.01 0.18 0.04 Net income per share $ 0.20 $ 0.22 $ 0.92 $ 0.98 Cash dividends declared per share $ 0.105 $ 0.100 $ 0.415 $ 0.400 6 FIRST FEDERAL BANKSHARES, INC and SUBSIDIARIES SELECTED FINANCIAL DATA (unaudited) At or for the three months At or for the twelve months June 30, June 30, (Dollars in thousands, except per share amounts) 2007 2006 2007 2006 Average total assets $ 644,243 $ 585,079 $ 600,538 $ 585,079 Average interest-earning assets 584,764 538,293 555,415 532,135 Average interest-bearing liabilities 527,007 476,220 495,240 469,403 Average interest-earning assets to average interest-bearing liabilities 110.96 % 113.03 % 112.15 % 113.36 % Activity in the allowance for loan losses during the period: Balance at beginning of period $ 2,031 $ 5,530 $ 5,466 $ 6,718 Provision for loan losses (1) 13 850 547 1,920 Charge-offs: Single-family mortgage loans (69 ) (8 ) (93 ) (37 ) Commercial real estate loans (41 ) (206 ) (41 ) (264 ) Commercial business loans (74 ) (649 ) (2,694 ) (2,516 ) Consumer loans (94 ) (90 ) (284 ) (457 ) Total loans charged-off (278 ) (953 ) (3,112 ) (3,274 ) Loans transferred to held for sale (2) - - (1,300 ) - Recoveries 31 38 196 101 Charge-offs net of recoveries (247 ) (915 ) (4,216 ) (3,173 ) Balance at end of period $ 1,797 $ 5,465 $ 1,797 $ 5,465 Non-performing loans receivable $ 1,242 $ 6,543 $ 1,242 $ 6,543 Non-performing loans to total loans receivable 0.29 % 1.41 % 0.29 % 1.41 % Allowance for loan losses to non-performing loans 144.69 % 83.52 % 144.69 % 83.52 % Ratio of allowance for loan losses to total loans held for investment at end of period 0.42 % 1.18 % 0.42 % 1.18 % Selected operating data: (3) Return on average assets 0.42 % 0.50 % 0.50 % 0.57 % Return on average equity 3.81 % 4.31 % 4.39 % 4.75 % Net interest rate spread 2.42 % 2.88 % 2.46 % 2.89 % Net yield on average interest-earning assets (4) 2.83 % 3.27 % 2.90 % 3.28 % Efficiency ratio (5) 84.69 % 70.04 % 79.43 % 73.46 % (1) Data for the twelve months ended June 30, 2007 includes a $1.3 million loss on transfer of $11.6 million ofnon-performing and classified loans to held for sale, and $1.0 million in other commercial business and consumer loans. These amounts are net of a $1.8 million reduction in the allowance for loan losses due to the significant decline in non-performing and classified assets resulting from the aforementioned transfer to loans held for sale. (2) Data for the twelve months ended June 30, 2007, consists of $2.0 million relating to commercial real estate loans and, $0.1 million relating to single-family mortgage loans, offset by $0.8 million recovery in commercial business loans. (3) Annualized except for efficiency ratio. (4) Net interest income, tax-effected, divided by average interest-earning assets. (5) Noninterest expense divided by net interest income plus noninterest income, less gain (loss) on sale of other real estate owned, investments and fixed assets. 7 FIRST FEDERAL BANKSHARES, INC and SUBSIDIARIES SELECTED FINANCIAL DATA (unaudited) Weighted June 30, Average (Dollars in thousands, except per share amounts) 2007 Rate Time deposits maturing within Three months $ 107,121 4.87 % Four to six months 66,816 4.99 % Seven to twelve months 71,883 4.72 % More than twelve months 43,343 4.61 % Total time deposits $ 289,163 4.82 % FHLB advances and all other borrowings maturing within. Three months $ 14,702 4.40 % Four to six months - - Seven to twelve months 19,000 5.47 % More than twelve months 28,500 5.20 % Total FHLB advances and all other borrowings $ 62,202 5.09 % Three months ended Twelve months ended June 30, June 30, 2007 2006 2007 2006 Market price per share: High for the period $ 21.55 $ 22.75 $ 22.51 $ 22.90 Low for the period $ 18.50 $ 21.00 $ 18.50 $ 17.30 Close at end of period $ 19.44 $ 21.70 $ 19.44 $ 21.70 8
